Citation Nr: 1802857	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-22 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision from the Department of Veterans (VA) Regional Office (RO) in Winston-Salem, North Carolina.  
 
In January 2017, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.
 
In June 2014 and September 2016 the Board remanded the issue on appeal for additional development.  The issue has returned to the Board for appellate review.
 

FINDING OF FACT

The Veteran has a current diagnosis of PTSD related to his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for PTSD, which he asserts was caused by in-service trauma.  Service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders (DSM); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  
 
A veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor in certain circumstances.  These circumstances include when (1) the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service and consistent with the circumstances, conditions, or hardships of the veteran's service; (2) the evidence establishes that the veteran engaged in combat with the enemy and the stressor is related to that combat and consistent with the circumstances, conditions, or hardships of the veteran's service; (3) the stressor claimed by the veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the stressor is consistent with the places, types, and circumstances of the veteran's service; and, (4) the evidence establishes that the veteran was a prisoner-of-war and the claimed stressor is related to that prisoner-of-war experience and is consistent with the circumstances, condition, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(1)-(4).  The lay testimony can be rebutted by clear and convincing evidence to the contrary.  Id. 
 
Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of a claimed in-service stressor.  See Moreau, 9 Vet. App. at 395; see also Cohen, 10 Vet. App. at 142.
 
The Veteran asserts that he has PTSD due to his service in Okinawa, Japan as a Riot Control Officer and his experiences unloading combat damaged vehicles from the Republic of Vietnam.  During the January 2017 Board hearing the Veteran described his stressor incidents.  He testified that while he was stationed in Okinawa from October 1968 to May 1970 he witnessed several riots take place.  He described incidents where rioters would attempt to enter the loading docks where he worked; that rioters threw bricks, rocks and bottles, and on one occasion he was struck in the face.  The Veteran testified that he had seen people pulled from their cars and the cars set on fire and turned over.  He described an occasion when he was driving with his family and another service member's family when rioters surrounded, stopped his car, and struck his car.  The Veteran's wife testified to her recollection of the event as a passenger in the car.  She testified that during the Veteran's Okinawa service she remembered the Veteran coming home with bruises and blood on his body.  The Veteran testified that he experiences nightmares due to his service in Okinawa.  Service records establish that the Veteran served with the 412th Transportation Company in Okinawa, Japan beginning in October 1968.  A July 1969 disposition form reflects that the Veteran requested that his wife, who was with him in Okinawa at the time, be given a permanent residence visa.  A response from the Defense Personnel Records Information Retrieval System (DPRIS) indicates that unit records from the 412th Transportation Company from 1968 to 1970 could not be located.
 
In his statements in support of service connection for PTSD the Veteran asserted that he was assigned riot control duty several times during his service in Okinawa and that he was subjected to hand-to-hand combat with rioters.  He reported that he sustained a minor injury to his nose and witnessed a woman and two children who were dragged from their car and the car was set on fire.  He reported that he continues to experience flashbacks from these events.  He also reported that when combat damaged vehicles would arrive from Vietnam he would find human remains in the vehicles. 

Statements submitted by and on behalf of the Veteran, including statements from other servicemen with the 412th Transportation Company, describe riots that took place in Okinawa during the time period that the Veteran was stationed there.  The lay statements reflect that riots frequently occurred at the ports and that riot control units comprised of service members were often called in to disperse the crowd.  They asserted that the rioters would often throw bricks, rocks, bottles and Molotov cocktails.  In September 2013 the RO made a formal finding of a lack of information required to corroborate stressors associated with the Veteran's service connection claim for PTSD.  
 
Upon review, the Board finds that the Veteran has consistently and credibly reported the details of his alleged in-service stressor, and there is sufficient credible, supporting documentation for the Veteran's assertions that the Veteran experienced the described riots in Okinawa, Japan during active duty. 
 
VA treatment records reflect that the Veteran undergoes treatment for his PTSD symptoms. Treatment providers reported the Veteran's service in Okinawa on riot control and that the Veteran reported seeing upsetting incidents.  The Veteran reported that he did not previously seek help because he was concerned he would be labelled as crazy, but that since retirement he has had increased difficulty falling asleep due to his nightmares.  He reported that his nightmares are related to his service in Okinawa and the riots.  The Veteran's treatment provider recorded the Veteran endorsed PTSD symptoms of nightmares every night and symptoms of depression.

In August 2013 the Veteran underwent a VA mental health examination.  The examiner diagnosed PTSD.  He reported that the Veteran began having issues with anxiety, depression, insomnia, flashbacks, nightmares, and irritability after service.  The examiner recorded two stressors.  He reported that witnessing riots in Okinawa, including seeing American civilians pulled from their vehicles and being beaten met Criterion A to support a PTSD diagnosis and was related to the Veteran's fear of hostile military or terrorist activity.  He also reported that the Veteran's experience cleaning out ships with vehicles from Vietnam that frequently contained human remains met Criterion A to support a PTSD diagnosis, but was not related to the Veteran's fear of hostile military or terrorist activity.  He reported that both stressors contributed to the Veteran's diagnosis of PTSD.  A February 2015 disability benefits questionnaire also reflects the Veteran's PTSD diagnosis and ongoing treatment.
 
There is no conflicting medical evidence pertaining to the question of whether the Veteran has a current diagnosis of PTSD related to the claimed in-service stressor.  As noted, the testimony and the statements submitted in support of the Veteran's claim consistently and credibly reported the details of his alleged in-service stressor.  Notably, the Veteran's wife testified that she witnessed the circumstances of the same stressor that the August 2013 VA examiner reported demonstrated evidence of hostile military or terrorist activity to support a diagnosis of PTSD.  In summary, the probative evidence of record shows a verified in-service stressor, medical evidence diagnosing PTSD based on that stressor, and a link between the Veteran's current symptoms of PTSD and the in-service stressor.  Therefore, service connection for PTSD is warranted.  38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.
 

ORDER

Service connection for PTSD is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


